Комиссия по равным возможностям в вопросах
трудоустройства (EEOC)
и
Отдел гражданских прав при министерстве юстиции, Офис
особого юрисконсульта по делам об ущемлении прав
иммигрантов в вопросах трудоустройства (OSC)
Куда обратиться?
Существует несколько федеральных законов, защищающих претендентов на рабочие места от трудовой
дискриминации. Соблюдение этих законов осуществляется федеральными агентствами, которые
расследуют случаи дискриминации.
Зачастую люди не знают, куда надо обратиться за помощью, когда, по их мнению, они становятся
жертвами дискриминации, ведь, в зависимости от вида дискриминации и размера компании
работодателя, должны быть задействованы различные службы. Эта брошюра поможет Вам разобраться, в
какую службу необходимо обратиться, если Вы считаете, что стали жертвой дискриминации.

Дискриминация на основании национального происхождения
Что такое трудовая дискриминация, основанная на национальном происхождении?
Это когда ваш работодатель относится к вам иначе на основании того, что вы родились в
определённой стране или из‐за вашей родословной (действительной или той, какой вы её
воспринимаете), этнической принадлежности или, в некоторых случаях, на основании вашего
акцента или владения английским языком.

Одним из примеров дискриминации по национальному происхождению являются случаи, когда
работодатели нанимают исключительно лиц, для которых английский является родным
языком, даже невзирая на то, что ваш акцент мог бы помешать успешному исполнению
служебных обязанностей.

В какую службу мне следует обратиться для подачи жалобы на дискриминацию, связанную
с национальным происхождением?
Если ваш работодатель имеет как минимум 15 сотрудников во всей компании (а не только по
месту вашей работы), то жалоба подается EEOC. Найти местный офис данной службы Вы
можете, позвонив по телефону 1‐800‐669‐4000, или по адресу в интернете www.eeoc.gov/field
Если ваш работодатель имеет от 4 до 14 сострудников во всей компании, то жалоба подается в
OSC. Задать вопросы о ваших правах Вы можете, позвонив на горячую линию OSC по телефону
1‐800‐255‐7688 или посетив сайт OSC по адресу www.justice.gov/crt/about/osc

Дискриминация на основании гражданства
Что такое трудовая дискриминация на основании гражданства?
Это когда ваш работодатель относится к вам иначе, потому что вы являетесь или не являетесь
гражданином США, или потому что вы относитесь к определенной категории иммигрантов.
Одним из примеров дискриминации на основании гражданства являются случаи, когда
работодатели нанимают исключительно лиц, имеющих визы категории H1‐B.

В какую службу мне следует обратиться для подачи жалобы o дискриминации на
основании гражданства?
Если ваш работодатель имеет как минимум 4 сотрудников во всей компании, то жалоба
подается в OSC. Задать вопросы о ваших правах Вы можете, позвонив на горячую линию OSC по
телефону 1‐800‐255‐7688 или посетив сайт OSC по адресу www.justice.gov/crt/about/osc
Russian

Дискриминация по форме I‐9 или системе "E‐Verify" (электронная проверка)
Незаконное требование документов
Что такое незаконное требование документов?

Примером незаконного требования документов являются ситуации, когда работодатель,
проверяя право на трудоустройство, требует от вас большее количество документов или
документы, отличные от тех, которые требуются в соответствии с федеральным законом, а
также не принимает действительные документы или требует особые документы на основании
вашего гражданства или национального происхождения. Незаконное требование документов
может также происходить, когда Ваш работодатель подвергает Вас дискриминации, используя
систему "E‐Verify" (электронную проверку).
Одним из примеров незаконного требования документов являются случаи,
когда при устройстве на работу Вы предъявляете водительские права и карту социального
страхования, а ваш работодатель, в допoлнение к этому, требует предъявления Вашей карты
постоянного пребывания (грин‐карты).

В какую службу мне следует обратиться для подачи жалобы о незаконном требовании
документов?
Если ваш работодатель имеет как минимум 4 сотрудников во всей компании, то жалоба
подается в OSC. Задать вопросы о ваших правах Вы можете, позвонив на горячую линию OSC по
телефону 1‐800‐255‐7688 или посетив сайт OSC по адресу www.justice.gov/crt/about/osc

Вы имеете Дополнительную защиту!

Согласно федеральному закону, Вы также защищены и от трудовой дискриминации на основании расы,
цвета кожи, пола, состояния здоровья (инвалидности), религии, возраста (свыше 40 лет) и
генетической информации (которая включает в себя семейную медицинскую историю), а также от
преследования из‐за подачи жалобы о дискриминации или участия в деятельности, защищённой
законом.
Если ваш работодатель имеет как минимум 15 сотрудников1 во всей компании (а не только по месту
вашей работы), то жалоба подается EEOC. Найти местный офис данной службы Вы можете, позвонив по
телефону 1‐800‐669‐4000, или по адресу в интернете www.eeoc.gov/field
Также, в некоторых штатах есть законы, которые защищают претендентов на рабочие места и
сотрудников от дискриминации на основании их расовой принадлежности, цвета кожи, пола,
состояния здоровья (инвалидности), религии, возраста (до 40 лет и старше), сексуальной
ориентации, гражданства, национального происхождения, семейного положения, и других
оснований. Эти законы могут относиться и к работодателям, имеющим в штате менее 15 сотрудников.
В некоторых городах Вы можете позвонить по телефону 311 для получения информации о местной
службе, занимающейся вопросами прав человека или делами, связанными с ущемлением прав в вопросах
трудоустройства, и осуществляющей соблюдение антидискриминационных законов. Вы также можете
попробовать найти информацию о подобных агентствах в интернете.

Сроки

Если Вы считаете, что стали жертвой трудовой дискриминации, то исключительно важно обратиться за
помощью немедленно, поскольку период времени, в который Вы можете подать жалобу, ограничен.
Некоторые законы обязывают Вас подать жалобу в течение 180 дней; Вы потеряте Ваши права на
подачу жалобы, если будете её откладывать!
Задать вопросы о Ваших правах в вопросах трудоустройства Вы можете, позвонив на горячую линию OSC
по телефону: 1‐800‐255‐7688. Горячая линия работает с 9 до 17 часов по восточному времени, с
понедельника до пятницы, и здесь Вам окажут немедленную помощь. По желанию Ваш звонок может
быть анонимным. Здесь также есть возможность пользоваться услугами переводчика.
Вы также можете позвонить в EEOC по телефону: 1‐800‐669‐4000 с 7 до 20 часов по восточному времени,
с понедельника до пятницы. Здесь также есть возможность пользоваться услугами переводчика.
Если Вы не знаете в какую службу позвонить, пожалуйста, позвоните по любому указанному выше
номеру, и мы направим вас в ту службу, которая сможет оказать вам помощь.
1

Ваш работодатель должен иметь не менее 20 сострудников в штате всей компании, чтобы Вы могли подавать жалобу о дискриминации по возрасту.

